Citation Nr: 0519909	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hearing loss of the right ear.  

2.  Entitlement to a compensable disability rating for 
residuals, including a scar, of a left inguinal 
herniorrhaphy.  

3.  Entitlement to an increased disability rating for 
patellofemoral dysfunction of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1976 
to August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  Specifically, in that decision, the RO 
denied the issues of entitlement to a compensable disability 
rating for service-connected hearing loss of the right ear; 
entitlement to a compensable disability rating for 
service-connected residuals, including a scar, of a left 
inguinal herniorrhaphy; and entitlement to a disability 
rating greater than 10 percent for service-connected 
patellofemoral dysfunction of the right knee.  

Following receipt of notification of the January 2002 
decision, the veteran perfected a timely appeal with respect 
to the denial of his increased rating claims.  Thereafter, in 
November 2003, the Board remanded these issues to the RO for 
further evidentiary development.  After completing the 
requested actions and continuing to deny the veteran's 
increased rating claims, the RO, in May 2005, returned his 
case to the Board for final appellate review of these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran's service-connected right ear hearing loss 
has corresponded to a numeric designation no worse than Level 
VI during the course of the appeal.  

3.  The service-connected residuals, including a scar, of a 
left inguinal herniorrhaphy are manifested by neuralgia and 
predominance suggestive of deeper scarring.  However, a 
recurrent inguinal hernia, a poorly nourished superficial 
scar with repeated ulceration, a tender and painful 
superficial scar, an unstable scar, limitation of function of 
the part affected have not been shown, and the scar does not 
exceed a measurement of 6 square inches.  

4.  The service-connected patellofemoral dysfunction of the 
right knee is manifested by tenderness over the side of the 
medial femoral condyle, some crepitus, pain on extremes of 
flexion, and the need to wear a soft brace but also by a 
normal gait, full range of motion, and stable collateral 
ligaments.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hearing loss of the right ear are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, § 4.85, Table VI, 
Table VIa, Table VII, Diagnostic Code 6100 and § 4.86 (2004); 
and 38 C.F.R. § 3.83(a)(3) (prior to and after December 6, 
2002).  

2.  The criteria for a compensable disability rating for 
residuals, including a scar, of an inguinal herniorrhaphy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2004); & 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (effective prior to and after 
August 30, 2002).  

3.  The criteria for a disability rating greater than 
10 percent for patellofemoral dysfunction of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5257, 
5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in November 2001, January 2004, March 2004, 
and February 2005 in the present case, the RO informed the 
veteran of the type of evidence necessary to support his 
increased rating claims.  In addition, the RO notified the 
veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to these issues but 
that he must provide enough information so that the agency 
could request the relevant records.  The RO also discussed 
the attempts already made to obtain relevant evidence with 
regard to these claims.  Further, the RO notified the veteran 
of his opportunity to submit "any evidence in . . . [his] 
possession that pertains to . . . [his] claim" and 
"information describing additional evidence or the evidence 
itself."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession.  

Additionally, the January 2002 rating decision, the statement 
of the case (SOC) issued in May 2002, and the supplemental 
statements of the case (SSOCs) furnished in October 2002 and 
December 2004 notified the veteran of the relevant criteria 
and evidence necessary to substantiate his increased rating 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this regard, the Board notes that, in the present case, the 
veteran filed his increased rating claim in November 2001, 
and the RO furnished him a VCAA notice one week later in the 
same month.  Thereafter, in January 2002, the RO initially 
adjudicated the veteran's increased rating issues.  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the veteran.  (In this regard, the 
Board notes that, in February 2004, the veteran explained 
that he had no additional evidence to submit.  He then failed 
to respond to the subsequent letters furnished to him by the 
RO in March 2004 and February 2005.)  All available records 
adequately cited by the veteran have been procured and 
associated with his claims folder.  Further, the veteran has 
been accorded several pertinent VA examinations during the 
current appeal.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the veteran's increased rating claims.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis-Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

A.  Service-Connected Hearing Loss Of The Right Ear

By a December 1989 rating action, the RO granted service 
connection for hearing loss of the right ear and assigned a 
noncompensable evaluation to this disability, effective from 
July 1989.  This service-connected disability remains 
evaluated as noncompensably disabling.  

According to the relevant laws and regulations, evaluations 
of defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 (2004) establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
§ 4.85(h) are used to calculate the rating to be assigned.  

In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h) (2004).  In 
adding guidance for cases which involve exceptional patterns 
of hearing impairment, the schedular criteria stipulates 
that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2004).  Additionally, when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b) (2004).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f) 
(2004).  Initially, this referenced regulation provided that 
compensation is payable for the combination of 
service-connected and nonservice-connected hearing impairment 
disabilities as if both disabilities were service-connected, 
as long as the nonservice-connected disability is not the 
result of the veteran's own willful misconduct and total 
deafness is shown in one ear as a result of service-connected 
disability and total deafness is illustrated in the other ear 
as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a)(3) (2004).  

Importantly, however, during the veteran's appeal, 38 C.F.R. 
§ 3.383(a)(3) was changed to eliminate the total deafness 
requirement.  The effective date of this amendment is 
December 6, 2002.  See 69 Fed. Reg. 48,148-48,150 (August 9, 
2004) (to be codified at 38 C.F.R. § 3.383(a)(3)).  According 
to the amended version of this specific regulation, 
compensation is now payable for the combination of 
service-connected and nonservice-connected hearing impairment 
disabilities as if both disabilities were service-connected, 
as long as the nonservice-connected disability is not the 
result of the veteran's own willful misconduct, hearing 
impairment in one ear is compensable to a degree of 
10 percent or more as a result of service-connected 
disability, and hearing impairment in the other ear as a 
result of nonservice-connected disability meets the 
provisions of § 3.385.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Throughout the present appeal, the veteran has asserted that 
his right ear hearing loss is more severe than the 
noncompensable evaluation indicates.  The veteran's lay 
descriptions that his right ear hearing loss has worsened are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Audiometric testing conducted at the November 2001 VA 
audiological examination revealed puretone thresholds of 30, 
35, 50, and 50 decibels in the veteran's right ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, with an average 
of puretone threshold of 41 decibels for this ear.  In his 
left ear, he had puretone thresholds of 20 decibels, 
25 decibels, 55 decibels, and 45 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively, with an average of 
puretone threshold of 36 decibels for this ear.  
Additionally, the veteran had a speech discrimination score 
of 92 percent correct in his right ear and 94 percent correct 
in his left ear.  The examining audiologist concluded that 
the veteran had mild to moderate sensorineural hearing loss 
bilaterally.  

The Board acknowledges that, following the November 2001 
audiological evaluation, the veteran, in April 2003, sought 
VA outpatient treatment for complaints of right ear pain.  
The examiner noted that the veteran's right ear canal "looks 
good" with only possible mild redness and some wax.  
Thereafter, at a February 2004 VA outpatient treatment 
session, the same audiologist who had conducted the November 
2001 evaluation noted that the veteran "probably [had] 
moderate hearing loss [in his] right [ear]."  This 
audiologist further noted that the veteran's hearing aids 
were adjusted and that he was "very pleased with [the] 
results."  

Audiometric testing conducted at an April 2004 VA 
audiological examination revealed puretone thresholds of 60, 
65, 75, and 85 decibels in the veteran's right ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, with an average 
puretone threshold of 71 decibels for his right ear.  In his 
left ear, he had puretone thresholds of 25 decibels, 
25 decibels, 60 decibels, and 60 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively, with an average 
puretone threshold of 43 decibels.  Additionally, the veteran 
had a speech discrimination score of 68 percent correct in 
his right ear and 94 percent correct in his left ear.  The 
examiner concluded that the veteran has moderate to severe 
sensorineural hearing loss in his right ear as well as mild 
to moderate sensorineural hearing loss in his left ear.  The 
examiner further explained that these results were reliable 
for the veteran's left ear and only fairly reliable for his 
right ear.  In particular, the examiner believed that the 
puretone threshold results for the veteran's right ear "may 
be very slightly elevated but are felt to be reasonably 
indicative of . . . [the] veteran's hearing sensitivity."  
However, the examiner also recommended that the veteran's 
speech recognition score for his right ear not be used for 
rating purposes.  

Medical records received after this most recent VA evaluation 
have not provided evidence of a worsening of the veteran's 
hearing acuity in his right ear.  In fact, records of VA 
outpatient treatment that the veteran has received after the 
April 2004 VA audiological examination have simply reflected 
medical care for conditions other than his right ear hearing 
loss.  

1.  Prior To December 6, 2002

As the Board has noted in this decision, service connection 
has been granted for hearing loss of the veteran's right ear 
only.  Thus, in determining the appropriate percentage 
evaluation from Table VII prior to December 6, 2002, the 
veteran's nonservice-connected left ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85(f) (2004).  Further, the findings of the 
November 2001 VA audiological examination result in a numeric 
designation of I for the veteran's right ear.  See, 38 C.F.R. 
§ 4.85, Table VI (2004).  A numeric designation of I for the 
veteran's service-connected right ear hearing loss and a 
numeric designation of I for his nonservice-connected left 
ear hearing loss result in a finding that, prior to 
December 6, 2002, a noncompensable disability evaluation for 
the veteran's service-connected right ear hearing loss is 
warranted.  38 C.F.R. § 4.85, Table VII (2004).  

The Board acknowledges that, prior to December 6, 2002, 
38 C.F.R. § 3.383(a)(3) provided that compensation was 
payable for the combination of service-connected and 
nonservice-connected hearing impairment disabilities as if 
both disabilities were service-connected, as long as the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct and total deafness is shown 
in one ear as a result of service-connected disability and 
total deafness is illustrated in the other ear as a result of 
nonservice-connected disability.  However, the audiologist 
who conducted the November 2001 VA audiological examination 
specifically concluded that the veteran had only mild to 
moderate sensorineural hearing loss bilaterally.  Thus, 
without evidence of total deafness in both of the veteran's 
ears, the nonservice-connected hearing impairment in his left 
ear may not treated as if it were service connected.  

Additionally, the Board has also considered the guidance 
provided in the pertinent regulations for cases which involve 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII and § 4.86 (2004).  
However, the results of the November 2001 do not provide 
exceptional patterns of hearing impairment in the veteran's 
right ear.  As such, a compensable evaluation for his 
service-connected right ear hearing loss, pursuant to the 
regulations pertaining to the rating of hearing impairment 
involving exceptional hearing patterns is not warranted.  Id.  

Consequently, the Board concludes that, prior to December 6, 
2002, a compensable disability rating for the 
service-connected right ear hearing loss cannot be granted.  
See, 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, 
Diagnostic Code 6100 and § 4.86.  The preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability rating for service-connected right ear 
hearing loss prior to December 6, 2002.  

2.  Since December 6, 2002

Initially, the Board notes that, in determining the 
appropriate percentage evaluation from Table VII prior to 
December 6, 2002, the veteran's nonservice-connected left ear 
will be assigned a Roman Numeral designation for hearing 
impairment of I.  38 C.F.R. § 4.85(f) (2004).  Further, the 
findings of the April 2004 VA audiological examination result 
in a numeric designation of VI for the veteran's right ear.  
See, 38 C.F.R. § 4.85, Table VI (2004).  A numeric 
designation of VI for the veteran's service-connected right 
ear hearing loss and a numeric designation of I for his 
nonservice-connected left ear hearing loss result in a 
finding that, since December 6, 2002, a noncompensable 
disability evaluation for the veteran's service-connected 
right ear hearing loss is warranted.  38 C.F.R. § 4.85, 
Table VII (2004).  

Further, as the Board has noted in this decision, effective 
from December 6, 2002, compensation is payable for the 
combination of service-connected and nonservice-connected 
hearing impairment disabilities as if both disabilities were 
service-connected, as long as the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct, hearing impairment in one ear is compensable to a 
degree of 10 percent or more as a result of service-connected 
disability, and hearing impairment in the other ear as a 
result of nonservice-connected disability meets the 
provisions of § 3.385.  38 C.F.R. § 3.383(a)(3) (effective 
from December 6, 2002).  In this regard, the April 2004 
examination did not demonstrate a compensable right ear 
hearing loss even if the questionable results from the speech 
reception threshold testing are considered.  38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII, Diagnostic Code 6100 
and § 4.86 (2004).  Thus, as the requirements of the amended 
version of 38 C.F.R. § 3.383(a)(3) have not been met, the 
Board, in adjudicating the matter of a compensable disability 
rating for his service-connected right ear hearing loss since 
December 6, 2002, may not consider the nonservice-connected 
hearing impairment of his left ear.  

Additionally, the Board has also considered the guidance 
provided in the pertinent regulations for cases which involve 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII and § 4.86 (2004).  In 
this regard, the audiological findings do not reflect a 
puretone threshold of 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz in the veteran's right ear, 
but do indicate that the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more in his right ear.  This finding 
continues to result in an assignment of a numeric designation 
of VI for the veteran's right ear hearing impairment which, 
when combined with the numeric designation of I for his 
nonservice-connected left ear hearing loss since December 6, 
2002, does not support a change in the finding that a 
noncompensable disability evaluation for the veteran's 
service-connected right ear hearing loss is warranted since 
that date.  See, 38 C.F.R. § 4.85, Table VII (2004).  See 
also, 38 C.F.R. § 4.86(a) & (b) (2004).  

Consequently, the Board concludes that a compensable 
disability rating is not warranted for the veteran's 
service-connected right ear hearing loss since December 6, 
2002.  See also, 38 C.F.R. § 4.85, Table VI, Table VIa, Table 
VII, Diagnostic Code 6100 and § 4.86.  The preponderance of 
the evidence is against the assignment of a compensable 
disability rating for the veteran's service-connected right 
ear hearing loss since December 6, 2002.  

B.  Service-Connected Residuals, Including a Scar, Of A Left 
Inguinal Herniorrhaphy

By a November 1989 rating action, the RO granted service 
connection for residuals, including a scar, of a left 
inguinal herniorrhaphy and assigned a noncompensable 
evaluation to this disability, effective from July 1989.  
This disability has remained evaluated as noncompensably 
disabling.  

According to the applicable diagnostic code which rates 
impairment resulting from an inguinal hernia, evidence of 
either a small reducible inguinal hernia, an inguinal hernia 
without true hernia protrusion, or an inguinal hernia which 
was not operated on but which is remediable warrants a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2004).  A compensable evaluation of 10 percent 
requires evidence of a post-operative recurrent inguinal 
hernia which is readily reducible and which is well-supported 
by a truss or belt.  Id.  A 30 percent disability rating 
necessitates evidence of a small post-operative recurrent or 
unoperated irremediable inguinal hernia which is not well 
supported by a truss or which is not readily reducible.  Id.  
The highest evaluation allowable pursuant to this Code, 
60 percent, requires evidence of a large post-operative 
recurrent inguinal hernia which is not well supported under 
ordinary conditions and not readily reducible when considered 
inoperable.  Id.  A 10 percent evaluation is added for 
bilateral involvement, as long as the second hernia is 
compensable.  In other words, the more severely disabling 
hernia is to be evaluated, and 10 percent added for the 
second hernia, only if the latter is of a compensable degree.  
38 C.F.R. § 4.114, Note following Diagnostic Code 7338 
(2004).  

In addition, the Board notes that the schedular criteria by 
which dermatological disorders are rated changed during the 
pendency of his appeal.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) (effective August 30, 2002) codified at 
38 C.F.R. § 4.118 (2004).  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  

According to the old relevant rating criteria, superficial 
scars which are poorly nourished with repeated ulceration 
warranted the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  Evidence of 
a superficial scar which is tender and painful on objective 
demonstration also resulted in the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  In addition, scars were rated based on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).  

According to the revised pertinent rating criteria, evidence 
of a superficial scar which is unstable will result in the 
grant of a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7803 (2004).  A superficial scar is one not 
associated with the underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 following Diagnostic Code 7803 (2004).  

Also, evidence of a superficial scar which is painful on 
examination will result in the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  A superficial scar is one not associated 
with the underlying soft tissue damage.  38 C.F.R. § 4.118, 
Note 1 following Diagnostic Code 7804 (2004).  

The new rating criteria continue to provide for evaluation of 
other scars based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).  

Additionally, the new rating criteria provides that scars on 
the body in areas other than the head, face, or neck which 
are deep or cause limited motion may received compensable 
evaluations.  In particular, such a scar which exceeds 
6 square inches (39 square centimeters) warrants a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  A 
scar which limits motion and which exceeds 12 square inches 
(77 square centimeters) will result in the assignment of a 
20 percent disability evaluation.  Id.  A scar which limits 
motion and which exceeds 72 square inches (465 square 
centimeters) warrants the award of a 30 percent disability 
rating.  Id.  A scar which limits motion and which exceeds 
144 square inches (929 square centimeters) will result in the 
grant of a 40 percent disability evaluation.  Id.  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  38 C.F.R. § 4.118, Note 1 following Diagnostic 
Code 7801 (2004).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 2 
following Diagnostic Code 7801 (2004).  

Further, evidence that scars on parts of the body other than 
the head, face, or neck, that are superficial and do not 
cause limited motion will result in the assignment of a 
10 percent evaluation if the area covered by such a scar is 
144 square inches (929 square centimeters) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  Scars in 
widely separated areas, as on two or more extremities or on 
anterior posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  38 C.F.R. § 4.118, Note 1 following Diagnostic 
Code 7802 (2004).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Note 2 following Diagnostic Code 7802 (2004).  

Throughout the current appeal in the present case, the 
veteran has asserted that, one of his responsibilities at his 
job with United Postal Services involves activities which 
stretch his abdominal wall musculature and that these 
movements cause him to develop an itching sensation beneath 
the skin in the area of the hernia repair.  Such lay 
statements concerning the veteran's inguinal hernia repair 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, such 
descriptions of this disability must be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

In this regard, the Board acknowledges that the examiner who 
conducted the first of two VA examinations of this 
service-connected disability during the current appeal (in 
November 2001) provided an impression of neuralgia associated 
with a left inguinal hernia repair.  Furthermore, the 
examiner who conducted the later VA examination in April 2004 
noted that some tenderness to the internal inguinal ring with 
some predominance suggestive of deeper scarring had been 
shown on evaluation.  Significantly, however, the medical 
evidence of record does not support a compensable evaluation 
for the service-connected residuals, including a scar, of a 
left inguinal herniorrhaphy under either the old, or revised, 
dermatological rating criteria or pursuant to the 
gastrointestinal evaluation requirements.  

Importantly, the initial VA examination of this 
service-connected disability which was conducted in November 
2001, as well as the subsequent VA examination of this 
disorder which was conducted in April 2004, both found no 
evidence of a recurrent hernia.  Furthermore, relevant 
medical records which have been obtained and associated with 
the claims folder do not reflect any medical care for a 
recurrent hernia.  Without competent evidence of a recurrent 
inguinal hernia, a compensable rating of 10 percent for the 
service-connected residuals, including a scar, of a left 
inguinal herniorrhaphy, based upon the applicable digestive 
rating criteria, cannot be awarded.  See, 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2004) (which stipulates that a 
compensable evaluation of 10 percent requires evidence of a 
post-operative recurrent inguinal hernia which is readily 
reducible and which is well-supported by a truss or belt).  

Additionally, the pertinent November 2001 and April 2004 VA 
examinations conducted during the current appeal have 
demonstrated that the veteran's inguinal hernia scar is 
superficial with no tenderness or chronic skin changes.  
Further, the April 2004 examiner specifically noted that the 
veteran's scar does not affect his abdominal wall movements.  
Importantly, without evidence of a poorly nourished 
superficial scar with repeated ulceration, a compensable 
evaluation of 10 percent (under the old rating criteria) is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2001).  Furthermore, without evidence of a superficial scar 
which is tender and painful on objective demonstration, a 
compensable evaluation of 10 percent (under the old rating 
criteria) cannot be awarded.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  Also, without evidence of limitation of 
function of the part affected due to the service-connected, a 
compensable evaluation of 10 percent (under the old rating 
criteria) is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).  

Moreover, a compensable rating of 10 percent for the 
service-connected scar is not warranted pursuant to the new 
rating criteria.  In this regard, the Board notes that the 
pertinent VA examinations conducted during the current appeal 
do not indicate that the veteran's inguinal hernia scar is 
unstable or painful or has resulted in limitation of function 
of the affected part.  See, 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2004) (which stipulates that objective 
findings of any such pathology would support a 10 percent 
rating under the new dermatological rating criteria).  

In addition, the veteran's inguinal hernia scar measures only 
3 inches in length by 1/8 inch in width.  Without evidence of 
a scar exceeding a measurement of 6 square inches, with 
limited motion, a compensable evaluation of 10 percent, based 
upon the new rating criteria, is not warranted.  See, 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  Further, 
without evidence of a scar measuring at least 144 square 
inches (without limited motion), a compensable rating of 
10 percent, pursuant to the new rating criteria, cannot be 
awarded.  See, 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2004).  

Consequently, the Board concludes that a compensable 
disability rating is not warranted for the service-connected 
residuals, including a scar, of a left inguinal 
herniorrhaphy.  See, 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2004) & 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(effective prior to August 30, 2002) & Diagnostic 
Codes 7801-7805 (effective since August 30, 2002).  The 
preponderance of the evidence is against the assignment of a 
compensable disability rating for this service-connected 
disability.  

C.  Service-Connected Patellofemoral Dysfunction Of The Right 
Knee

By a November 1989 rating action, the RO granted service 
connection for patellofemoral dysfunction of the right knee 
and assigned a noncompensable evaluation to this disability, 
effective from July 1989.  Subsequently, by an April 1995 
rating action, the RO awarded a compensable evaluation of 
10 percent, effective from January 1995, for the 
service-connected patellofemoral dysfunction of the right 
knee.  This disability has remained evaluated as 10 percent 
disabling.  

According to applicable diagnostic codes, evidence of slight 
recurrent subluxation or lateral instability warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  The next higher 
evaluation of 20 percent requires evidence of moderate 
recurrent subluxation or lateral instability.  Id.  The 
highest rating allowable under this Diagnostic Code, 
30 percent, necessitates evidence of severe recurrent 
subluxation or lateral instability.  Id.  

Turning to other diagnostic codes as may be appropriate to 
evaluate knee impairment, the Board notes that normal flexion 
and extension of the knee joint range from 140 degrees to 
zero degrees.  38 C.F.R. § 4.71, Plate II (2004).  
Specifically, a compensable rating of 10 percent will be 
assigned with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

According to the diagnostic code which rates impairment 
resulting from limitation of extension of the leg, evidence 
of such limitation to 10 degrees will result in the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The next higher rating of 
20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected patellofemoral 
dysfunction of the right knee requires consideration of any 
associated limitation of motion of this joint.  See, 
38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic Codes 5260, 
5261 (2004).  Application of the precepts enunciated in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) requires that 
problems such as pain on use be specifically considered when 
evaluating the veteran's disability.  Specifically, when a 
Diagnostic Code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2004).  

The concept of pyramiding requires the avoidance of the 
rating of the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2004).  It is 
possible, though, for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In the present case, the veteran's service-connected right 
knee disability has been characterized as patellofemoral 
dysfunction of this joint.  Such a disorder is generally 
evaluated based upon impairment occurring as a result of 
recurrent subluxation or lateral instability.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  Throughout the current 
appeal, the veteran has complained of constant severe pain, 
swelling, limitation of motion, instability, difficulty 
walking, and an inability to run or to stand for a long time.  
In this regard, the Board notes that examinations conducted 
on the veteran's right knee during the current appeal have 
shown tenderness over the side of the medial femoral condyle, 
some crepitus, and complaints of pain on extremes of flexion.  
In addition, the veteran wears a soft brace (which is also 
described as an elastic sleeve with short hinges) on his 
right knee.  

Significantly, however, these recent examinations of the 
veteran's right knee have also reflected a normal gait; full 
range of motion; collateral ligaments which were stable to 
varus/valgus stress in extension and at 30 degrees of 
flexion; negative anterior drawer test, posterior drawer 
test, and Lachman test; and no popliteal masses or 
tenderness, increased heat in the area, swelling, effusion, 
edema, quadriceps atrophy, patellar instability, 
retropatellar crepitation, or radiographic findings.  In 
fact, at the recent VA orthopedic examination conducted in 
April 2004, the examiner concluded that "on physical and 
X-ray examination, . . . [he could find no] organic pathology 
which would explain his symptoms."  

Recent evaluations of the veteran's right knee have 
specifically shown collateral ligaments which were stable to 
varus/valgus stress in extension and at 30 degrees of 
flexion; negative anterior drawer test, posterior drawer 
test, and Lachman test; and no patellar instability.  Without 
evidence of recurrent subluxation or lateral instability, 
there is no basis to warrant a compensable evaluation under 
this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  

Furthermore, repeated recent examinations of the veteran's 
right knee have shown full range of motion of this joint.  
See, 38 C.F.R. § 4.71, Plate II (2004).  Without competent 
evidence of limitation of flexion of the leg to 45 degrees or 
limitation of extension of the leg to 10 degrees, a separate 
compensable rating based upon limitation of motion of the 
veteran's right knee joint may not be awarded.  See, 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 & 5261 (2004).  

Moreover, the Board acknowledges the veteran's complaints of 
severe pain, swelling, limitation of motion, instability, 
difficulty walking, and an inability to run or to stand for a 
long time.  In particular, at the April 2004 VA orthopedic 
examination, the veteran explained that he was unable to run 
a delivery route because getting in and out of the truck hurt 
his right knee.  Further, he noted that even driving a truck 
caused him some discomfort in this joint when he presses the 
pedals.  Additionally, he described right knee pain upon 
climbing stairs and squatting.  In this regard, the Board 
notes that recent examination of the veteran's right knee has 
shown tenderness over the side of the medial femoral condyle, 
some crepitus, and pain at the extreme range of flexion of 
this joint.  

Significantly, however, examination of the veteran's right 
knee has also demonstrated a normal gait, full range of 
motion, stable collateral ligaments, and no increased heat in 
the area, swelling, effusion, edema, quadriceps atrophy, 
patellar instability, or retropatellar crepitation.  In 
addition, an examiner recently observed that repetitive 
motion did not alter the ranges of motion of the veteran's 
right knee or the symptoms associated with this joint.  
Moreover, this same examiner has also explained that he could 
detect no objective evidence of weakness, incoordination, 
fatigability, or loss of motion in the veteran's right knee.  
As such, the Board concludes that the current 10 percent 
rating for the service-connected patellofemoral dysfunction 
of the right knee adequately portrays the functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of this joint.  See DeLuca, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261 (2004).  

Extraschedular Consideration For Service-Connected 
Disabilities

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected right ear 
hearing loss (either prior to, or since, December 6, 2002) 
has resulted in marked interference with the veteran's 
employment or requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected right ear hearing loss (either prior 
to, or since, December 6, 2002), residuals of a left inguinal 
hernia and/or patellofemoral dysfunction of the right knee 
have resulted in an unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

A compensable disability rating for hearing loss of the right 
ear is denied.  

A compensable disability rating for residuals, including a 
scar, of a left inguinal herniorrhaphy is denied.  

A disability rating greater than 10 percent for 
patellofemoral dysfunction of the right knee is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


